                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


EDWARD and KATHLEEN                         )
OSTROSKI,                                   )
                                            )
              Plaintiffs,                   )
                                            )
       v.                                   )       2:18cv947
                                            )       Electronic Filing
CHESAPEAKE APPALACHIA,                      )
L.L.C., CHESAPEAKE OPERATING,               )
L.L.C., and CHESAPEAKE ENERGY               )
CORPORATION,                                )
                                            )
              Defendants.                   )


                                   MEMORANDUM OPINION

November 18, 2019

I.     INTRODUCTION

       Plaintiffs, Edward Ostroski and Kathleen Ostroski (the “Ostroskis” or “Plaintiffs”)

initiated this action against Defendants, Chesapeake Appalachia, LLC (“ChesApp”) and two (2)

related companies, Chesapeake Operating, LLC (“ChesOp”) and Chesapeake Energy

Corporation (“CEC”)(together the “Chesapeake Defendants”) by filing a Complaint to Vacate

Arbitration Award. The Ostroskis filed an Arbitration Complaint and Demand against the

Chesapeake Defendants alleging the underpayment of natural gas royalties under a Paid-Up Oil

and Gas Lease they entered into with ChesApp. After the filing of cross motions for summary

judgment, the arbitrator entered a Final Award in favor of the Chesapeake Defendants. By their

Complaint, the Ostroskis now seek to vacate the Final Award.
II.    STATEMENT OF THE CASE

       On or about September 15, 2007, the Ostroskis entered into a Paid-Up Oil and Gas Lease

(the “Lease”) with ChesApp pursuant to which the Ostroskis leased oil and gas rights to real

property in Bradford County, Pennsylvania. Plaintiffs’ Appendix (“Pl. Appdx.”) Ex. 9, p. 191.

The Lease provides for a royalty payment for natural gas as follows:

              (B) ROYALTY: To pay Lessor as Royalty, less all taxes, assessments,
       and adjustments on production from the Leasehold as follows . . .

               (2) GAS: To pay Lessor an amount equal to one-eighth (1/8) of the
       revenue realized by Lessee for all gas and the constituents thereof produced and
       marketed from the Leasehold, less the cost to transport, treat and process the gas
       and any losses in volumes to point of measurement that determines the revenue
       realized by Lessee. . .

Pl. Appdx. Ex. 12, pp. 214-215. Plaintiffs contend that ChesApp breached the lease by paying

the royalties on the wrong price. Complaint ¶ 19.

       Plaintiffs admit that ChesApp is a gas producer, not a gas marketer. ChesApp Resp. Ex. 2

¶ 9. In order to market its gas, ChesApp transfers title to the raw gas at the well to its gas

marketing affiliate, Chesapeake Energy Marketing, L.L.C. (“CEM”)1. Complaint ¶ 20, ChesApp

Resp. Ex. 2 ¶ 10. CEM processes the raw gas into marketable natural gas and markets the

processed gas to third-party buyers in downstream markets. Id.

       In a letter to Plaintiffs describing how it markets its gas, CEC stated as follows:

       By way of background, gas produced from the Lease is in marketable form at the
       well, and is sold by [ChesApp] to [CEM] at this point. [CEM] is a marketing
       company, which takes title to and possession of gas at the well and aggregates it
       with gas from multiple other wells into a downstream pool typically on an
       interstate pipeline. The volume of natural gas aggregated in this pool is then sold
       to many different buyers, at different prices. On a monthly basis, [CEM]


1
   Plaintiffs assert that although ChesApp contends it sells the gas to CEM, there is no sale
because CEM pays no consideration to ChesApp. The only “revenue realized” from the sale of
the gas is the amount paid by third party buyers. ChesApp Resp. Ex. 2 ¶ 11.
                                                  2
       determines a weighted average sales price for the gas sold from the pool at the
       downstream, value-added points of sale. The weighted average sales price is
       calculated by averaging the price received from the individual sales from this pool
       across the entire volume contained in the pool. [CEM] pays [ChesApp] 97% of
       this weighted average sales price ([CEM] retains a 3 percent marketing fee which
       is born solely by [ChesApp] and is not passed on to the Lessor), less costs [CEM]
       incurs between the point of sale at the well and the downstream points of sale.
       The costs incurred by [CEM] are itemized in your royalty statement.

ChesApp Resp. Ex. 2 ¶ 14.

       Plaintiffs argue that ChesApp is calculating the royalties based upon a “theoretical well

head price, calculated as the price paid by the third-party buyers less the costs incurred by

[CEM] between the well and the sale to the third-party, including the costs of gathering,

compression and interstate transportation through the interstate pipeline system[,] but should be

paying royalties on the price paid by the third-party buyers. Complaint ¶ 21 (incorrectly written

as ¶ “15”).

       Plaintiffs contend that they are entitled to royalties based upon the gas produced and sold

to third-party buyers without deduction costs. The arbitrator disagreed and entered a Final Award

in favor of the Chesapeake Defendants.



III.   LEGAL STANDARD FOR REVIEW OF ARBITRATION AWARD

       Under the Federal Arbitration Act (the “FAA”), 9 U.S.C. §§ 1, et seq., review of an

arbitration award is quite narrow. Akers National Roll Co. v. United Steel, Paper and Forestry,

Mfg., Energy, Allied Industrial and Services Workers International Union, 712 F.3d 155, 160 (3d

Cir. 2013). The role of the court is not to review the merits of the decision or correct factual or

legal errors. Dauphin Precision Tool v. United Steelworkers of America, 338 Fed. Appx. 219,

222 (3d Cir. 2009). Instead, appellate courts have emphasized the very deferential role that

courts have in reviewing arbitration awards. Pennsylvania Power Co. v. Local Union No. 272 of

                                                  3
the International Brotherhood of Electrical Workers, AFL-CIO, 276 F.3d 174, 178 (3d Cir.

2001) see also Akers Nat'l Roll Co., 712 F.3d at 165 (“The sine qua non of judicial review of an

arbitration award is a heavy degree of deference to the arbitrator.”).

       The federal policy of encouraging arbitration of contract disputes essentially has given

rise to “a strong presumption in favor of the [arbitrator’s] award.” Newark Morning Ledger Co.

v. Newark Typographical Union Local 103, 797 F.2d 162, 165 (3d Cir. 1986). This presumption

generally can be overcome “only where there is a manifest disregard of the agreement, totally

unsupported by principles of contract construction and the law of the shop.” Akers National Roll

Co., 712 F.3d at 160 (quoting Ludwig Honold Mfg. Co. v. Fletcher, 405 F.2d 1123, 1128 (3d

Cir.1969)). "In other words, an award may be set aside when an arbitrator manifested a disregard

of his authorization, and instead ‘dispense[d] his own brand of industrial justice.’” Pennsylvania

Power Co., 276 F.3d at 179; see also Exxon Shipping Co. v. Exxon Seaman’s Union, 73 F.3d

1287, 1291 (3d Cir. 1996) (“[W]e must enforce an arbitration award if it is based on an arguable

interpretation of the collective bargaining agreement, and we may only vacate an award if it is

entirely unsupported by the record or if it reflects a ‘manifest disregard’ of the agreement.”).

       Despite the highly deferential language, the court’s role is not simply to “rubber stamp”

the arbitrator’s decisions. Matteson v. Ryder System, Inc., 99 F.3d 108, 113-14 (3d. Cir. 1996);

see Leed Architectural Prods., Inc. v. United Steelworkers of America, Local 6674, 916 F.2d 63,

65 (2d Cir. 1990) (“This great deference, however, is not the equivalent of a grant of limitless

power.”). A district court may vacate an arbitration award if, inter alia, “the arbitrators exceeded

their powers, or so imperfectly executed them that a mutual, final, and definite award upon the

subject matter submitted was not made.” 9 U.S.C. § 10(a)(4). In addition to the manifest

disregard of the agreement, the arbitrator’s manifest disregard of the law also provides a basis for

disturbing an award. United Transp. Union Local 1589 v. Suburban Transit Corp., 51 F.3d 376,
                                              4
379 (3d Cir. 1995). Unless the arbitrator’s award fails to “draw its essence” from the parties’

CBA — such that there is “absolutely no support at all in the record justifying the arbitrator’s

determinations” — the Court must enforce the award reached through arbitration. United Transp.

Union Local 1589 v. Suburban Transit Corp., 51 F.3d 376, 379 (3d Cir. 1995).

       “‘[I]f an arbitrator is even arguably construing or applying the contract and acting within

the scope of his authority, the fact that a court is convinced he committed serious error does not

suffice to overturn his decision.’” Akers Nat’l Roll Co., 712 F.3d at 160 (quoting Major League

Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509 (2001)). To vacate, a court must find that

the arbitrator’s award “ignore[s] the plain language of the contract.” United Paperworkers Int'l

Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 38 (1987).



IV.    DISCUSSION

       The Plaintiffs argue that the arbitrator in this case “clearly strayed from interpretation and

application of the oil and gas lease at issue and effectively dispensed her own brand of industrial

justice.” Complaint ¶ 17. Specifically, Plaintiffs contend that:

       (1)     The Lease requires that the royalties be paid on gas that is both “produced and

marketed.” Therefore, because ChesApp does no marketing, the royalties must be paid on the

price received by CEM for the gas marketed to third-party buyers;

       (2)     The Lease requires that the royalties be paid on the “revenues realized,” and

because CEM makes no payment to ChesApp2, the only revenues realized are those paid by the

third-party buyers;



2
    CEC, the parent company, instead, records an accounts receivable on a general ledger
showing a debt owed by CEM to ChesApp.
                                                  5
       (3)     No costs can be deducted from the price paid by the third parties because the

royalties must be paid on “marketed” gas and on “money obtained”. Moreover, all costs are

incurred by CEM, not ChesApp, the lessee; and

       (4)     The Gist of the action doctrine does not bar Plaintiffs’ conversion claim against

the Chesapeake Defendants because a natural gas royalty is a property interest subject to

conversion.

Essentially, these are the same arguments offered, and rejected, at arbitration.

       The Arbitrator also identified, and upheld, the Chesapeake Defendants’ arbitration

contentions:

       (1)     ChesApp’s sale to CEM is a valid sale, and therefore, ChesApp pays royalties in

accordance with the Lease;

       (2)     The language “marketed and sold” in the royalty clause dies not impose a duty to

market and even if it did, ChesApp’s sale to an affiliated marketing company satisfies the clause;

       (3)     Under the contract with CEM, ChesApp receives 97% (after deduction of 3%

marketing fee) of what third parties pay to CEM less CEM’s costs;

       (4)     In Pennsylvania, sales between affiliates are valid and enforceable, unless a party

can pierce the corporate veil; and

       (5)     A breach of contract action is not separately actionable as a standalone tort claim

for conversion against the Chesapeake Defendants and is barred by the gist of the action

doctrine.

       As set forth above, this Court’s review is extremely narrow, and it is not our role to

review the merits of the decision or correct factual or legal errors. After a comprehensive review

of the Lease, the Award and the Record in this case, this Court finds more than adequate support

in Lease for the rulings of the arbitrator. Clearly, there was no manifest disregard of either the
                                                   6
Lease, or the law, in the arbitrator’s award. See United Transp. Union Local 1589 v. Suburban

Transit Corp., 51 F.3d at 379. Moreover, the Court can find no support in the record for

Plaintiffs’ contention that the arbitrator “clearly strayed from interpretation and application of the

oil and gas lease at issue and effectively dispensed her own brand of industrial justice.”

Accordingly, Plaintiffs’ request that the Court vacate the arbitration award will be denied.



V.     CONCLUSION

       Based on the foregoing, the Ostroskis’ Complaint to Vacate Arbitration Award shall be

denied. An appropriate Order follows.




                                               s/ DAVID STEWART CERCONE
                                               David Stewart Cercone
                                               Senior United States District Judge

cc:    David A. McGowan, Esquire
       Justin H. Werner, Esquire
       Kevin C. Abbott, Esquire

       (Via CM/ECF Electronic Mail)




                                                  7
